DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 line 2, “a first portion of means for storing electrical energy” should be --a first portion of a means for storing electrical energy--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the plurality of 3D inductors" in 2nd line from the end.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the rejection, “the plurality of 3D inductors” is read as --the means for storing electrical energy--.
Claims 12-15, 17-20 are rejected due to the dependency on claim 11.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 11, 13-15, 18, 21, 23-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022, further exemplified by the teaching reference of Kang US 8,268,657.
1.	Lin discloses a filter package (Fig. 3m, etc.; [0056] on filter) comprising a first multilayer substrate (124, 144), the first multilayer substrate comprises a metal insulator metal (MIM) capacitor (168); a second substrate (164), the second substrate comprises an inductor (170); the inductor are electrically coupled to the MIM capacitor  to form a filter network ([0056]); the first multilayer substrate is an integrated passive device (144; e.g. capacitor) and the second substrate is a fan-out package (abstract; [0001], [0054]) for improving insertion-loss (read as an intended result of having the integrated passive device and fan-out package, and since Lin discloses the device and package, this intended result is met).
	Lin does not explicitly disclose a plurality of capacitors and inductors; 3D inductors; the first substrate comprises a first portion of 3D inductors; the second substrate comprises a second portion of 3D inductors; and the plurality of 3D inductors are solenoid inductors having a high Q rating that results in an increased inductance (L) to resistance (R) ratio for a given frequency.
	However, it is well known in the art that filters can be formed with a plurality of capacitors and inductors, and that plurality of capacitors and inductors is simply a duplicate of parts (MPEP 2144.04(VI)(B)).
	Oh discloses package (Figs. 2, 9, 10, etc.) comprises a first substrate (124) of a die comprises a first portion of a 3D inductor (Figs. 2, 9, 10; item 126; [0061]-[0062]); a second substrate (108, 118) of a fan-out package comprises a second portion of the 3D inductor (Figs. 2, 9, 10; item 110; [0061]-[0062]); and the 3D inductor is solenoid inductor (Figs. 9, 10; the shown shape of toroid is a variant of solenoid; exemplified in Kang Col. 7 lines 59-60: “toroid is solenoid that is bent so that the ends meet”) having a high Q rating that results in an increased inductance (L) to resistance (R) ratio for a given frequency (this is read as a property of having solenoid inductor, and since Oh has the solenoid inductor, this property is met).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a plurality of capacitors and inductors to form the filter as well known in the art and that the inductors be made as 3D inductors with a first portion on the first substrate (die) and a second portion on the second substrate (fan-out package) such as Oh.  The modification would have been obvious because having a plurality of parts (capacitors and inductors) is well known in the art and simply a duplicate of parts (MPEP 2144.04(VI)(B)) and that the 3D inductors of Oh is an alternate implementation of inductors and that lower cost and better reliability performance as taught by Oh ([0070]).
3.	The Lin/Oh combination discloses wherein the first multiplayer substrate and the second substrate are electrically coupled via a plurality of copper pillars (Oh: item 230; [0067]) in the second substrate and the plurality of copper pillars form a third portion of the plurality of 3D inductors (Oh: Figs. 2, 9, 10), but does not disclose the plurality of copper pillars have a height of less than 40 µm.  However, the height of the pillars is a design parameter that affect the inductances (the height affects cross-sectional area of the solenoid/toroid, which affect the inductances as well known in the art); therefore, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the plurality of copper pillars have a height of less than 40 µm.  The modification would have been obvious because the height is a design parameter and can be designed accordingly, such as less than 40 µm, to achieve a desired inductance.
4.	The Lin/Oh combination discloses wherein a redistribution layer (Oh: Fig. 2 item 110) in the second substrate forms a fourth portion of the plurality of 3D inductors (i.e. the portions of item 110 that connects to outward, e.g. to bump 102 would read as the fourth portion and the item 110 that connects within the inductor (e.g. as shown in Fig. 10) are read as the second portion).
5.	The Lin/Oh combination discloses wherein the first portion of the plurality of 3D inductors comprises a first plurality of metal layers of the first multilayer substrate closest to the second substrate and the plurality of MIM capacitors comprises a second plurality of metal layers further away from the second substrate than the first plurality of metal layers (Oh: Figs. 2, 9, 10; item 126 is at the outermost, thus obviously closest to the second substrate than the other layers).
8.	The Lin/Oh combination discloses wherein the plurality of MIM capacitors are above the first portion of the plurality of 3D inductors opposite the second substrate (Oh: Figs. 2, 9, 10; item 126 is at the outermost, thus obviously closest to the second substrate than the other layers and thus the capacitors would obviously be above the inductors opposite the second substrate).
11.	The Lin/Oh combination discloses the invention as similarly discussed to claim 1 above, wherein the means for storing electrical energy are the 3D inductors discussed.
13.	The Lin/Oh combination discloses the invention as similarly discussed to claim 3 above.
14.	The Lin/Oh combination discloses the invention as similarly discussed to claim 4 above.
15.	The Lin/Oh combination discloses the invention as similarly discussed to claim 5 above.
18.	The Lin/Oh combination discloses the invention as similarly discussed to claim 8 above.
21.	The Lin/Oh combination discloses the invention as similarly discussed to claim 1 above (i.e. the method realized by the device).
23.	The Lin/Oh combination discloses the invention as similarly discussed to claim 3 above.
24.	The Lin/Oh combination discloses the invention as similarly discussed to claim 4 above.
25.	The Lin/Oh combination discloses the invention as similarly discussed to claim 5 above.
27.	The Lin/Oh combination discloses the invention as similarly discussed to claim 8 above.

Claims 2, 7, 10, 12, 17, 20, 22, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022 as applied above and further in view of Akiba US 8,546,911 of record.
	For claims 2, 7, 12, 17, 22, 26, the combination discloses the invention as discussed above but does not disclose the first multilayer substrate further comprises a planar inductor or a plurality of planar inductors.
Akiba discloses filter device (Figs. 1-3; etc.) comprising 3D inductors (L2, L3), MIM capacitors (C1-C3); and planar inductor (L1).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to further includes a planar inductor or a plurality of planar inductors.  The modification is obvious because the filter circuit/diagram can be designed as required and that as Akiba taught the circuit/diagram can include planar inductors in addition to 3D inductors (Figs. 1-3); and providing a plurality of planar inductors is merely as a duplication of parts will a well-known function that are commonly used in the art as filter components (MPEP 2144.04(VI)(B)). 
For claims 10, 20, 29, Sasaki discloses the invention as discussed above but does not discloses the filter package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
Akiba exemplary discloses filter device can be used in television (entertainment unit), radio broadcasting, wireless LAN, phone (communication device), PC (computer) (Col. 1 lines 11-14, 27-30, etc.).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filter as parts of a device selected the claimed group, e.g. a communication device.  The modification would have been obvious because a filter is well-known art recognized to be used in various application, and communication device is one of the application that would include filter as suggested by Akiba (Col. 1 lines 11-14, 27-30, etc.).

Claims 9, 19, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2011/0204509 cited in IDS filed 3/14/2022 in view of Oh et al. US 2017/0373032 cited in IDS filed 3/14/2022 as applied above and further in view of Sasaki US 8,947,175 of record.
	For claims 9, 19, 28, the combination discloses the invention as discussed above but does not disclose explicitly at least one of the plurality of MIM capacitors is vertically above at least one of the plurality of 3D inductors and within a vertical perimeter of the at least one of the plurality of 3D inductors.
	Sasaki discloses a filter (Figs. 1-3, etc.) comprising inductors and capacitors, wherein at least one MIM capacitor (e.g. C1) is vertically above (upside down view of Fig. 3) at least one of the plurality of 3D inductors and within a vertical perimeter of the at least one of the plurality of 3D inductors (L1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the capacitor be vertically above the inductor.  The modification would have been obvious because it is simply a placement of capacitor and inductor locations and that vertical alignment such as Sasaki (Fig. 3) is well known in the art useable thereof and the placement is one of a limited number of options (above, below, beside, etc.) for placing components in orientation with each other.

Response to Arguments
Applicant's amendments/arguments have been fully considered but they are not persuasive.

3D inductor
Applicant argues Oh does not disclose 3D inductor (Page 7 of the Remark).  The Examiner disagrees.  While the word “3D” is not used in Oh, the inductor is clearly 3D as shown in Figs. 9 and 10.  There are length, width, and height for the inductor (especially clear in Fig. 10 with the various parts of the inductor).  A person of ordinary skill in the art (POSITA) would definitely considers the inductor is a 3D inductor.

Improving insertion-loss
The additional limitation of “improving insertion-loss” is an intended result of having the integrated passive device and the fan out package.  Lin discloses the device and the package, thus the limitation is met.

Solenoid
Oh discloses the inductor is toroid ([0024], Figs. 9, 10, etc.), which is simply a solenoid in a ring/donut shape.  For evidence, see the teaching reference Kang US 8,268,657, Col. 7 lines 59-60: “toroid is solenoid that is bent so that the ends meet”.

High Q rating, L to R ratio
The limitation of “high Q rating” and the “L to R ratio” are resulted properties of having the inductor as a solenoid.  Oh discloses the solenoid so the resulted properties are met.

Height of less than 40 µm
The height of the copper pillars is a design parameter that determine the cross sectional area of the loop of the solenoid/toroid.  The cross sectional area affects the inductance of solenoid/toroid is well known in the art, thus the height can be designed accordingly, such as less than 40 µm, to achieve a desired inductance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843